Citation Nr: 0805796	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  00-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bone deterioration, 
muscle wasting, and nerve damage as a result of ionizing 
radiation exposure.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.  

By rating action in November 1983, the RO denied service 
connection for bone deterioration, muscle wasting, and nerve 
damage as a result of ionizing radiation exposure.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
RO which found that new and material evidence had not been 
submitted to reopen the veteran's claim.  In August 2001, the 
Board reopened the claim and remanded the appeal for 
additional development.  In July 2003, the Board remanded the 
appeal to provide the veteran with appropriate Veterans 
Claims Assistance Act of 2000 (VCAA) notice.  

In July 2004, the Board denied the veteran's claim and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
December 2006, the Court set aside the July 2004 Board 
decision and remanded for further adjudication.  The veteran 
was represented by a private attorney before the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the 
Court's December 2006 decision and to readjudicate the 
veteran's appeal.  

Specifically, the Court found that the Board did not 
adequately explain why it accepted a November 2002 VA 
opinion, which attributed the veteran's degenerative changes 
in the lumbar spine to age and heavy lifting, and ignored the 
findings from a May 1979 VA examination which showed 
degenerative changes when the veteran was only 36 years old 
"and prior to his work history of heavy manual labor."  The 
Court also found that the Board did not adequately explain 
its rationale for finding that all available medical records 
had been obtained when the veteran repeatedly asserted that 
some of his service medical records were missing and all 
avenues to obtain information had not been pursued.  

In this regard, the veteran contends that he fractured three 
ribs in 1963, injured his back in a fall in 1964, and 
sustained a head injury 1965, all while serving aboard the 
USS Holland.  He also asserts that he was exposed to 
radiation while extracting a leaking core reactor from a 
submarine in September 1964.   The appellant's counsel 
asserts that the veteran's service medical records are not 
complete as the available records contain virtually no 
entries for 1963 and 1964 and while there is some reference 
to a 1965 head injury, and history of fractured ribs, related 
records appear to be missing.  Further, the appellant's 
counsel in her brief on appeal asserts that the RO should 
have obtained the ship's deck logs for the USS Holland to 
ascertain whether the veteran had been injured or exposed to 
radiation and specifically the incident where the veteran 
unloaded a leaking nuclear core reactor.  Counsel also noted 
that while the RO attempted to obtain records from VAMC 
Madison Wisconsin for treatment in the 1970's and early 
1980's, it did not specifically request any hospitalization 
records despite the veteran's assertions to the contrary.  

Historically, the Board notes that the available service 
medical records do not appear to include any treatment 
records for the period that the veteran was assigned to the 
USS Holland.  Also while the RO made several attempts to 
obtain records from VAMC Madison Wisconsin, there was no 
response to any of its (three) recent requests.  (See March 
1999 VA Form 10-7131).  In this regard, the veteran asserted 
that he was hospitalized at that facility (Middleton Memorial 
Hospital) in October 1977 and that he was told by a VA doctor 
that he had nerve damage due to radiation exposure.  

As the evidentiary record does not appear to include any 
service medical records for duty aboard the USS Holland, a 
search of alternative sources must be undertaken.  Therefore, 
the veteran should be asked to provide specific dates, or at 
least within three months, for his rib, back, and head 
injuries, so that a meaningful search may be conducted to 
obtain the veteran's service medical records date during the 
period he was assigned to the USS Holland.  

Although it is unclear as to whether the veteran's service 
medical records are complete, the veteran's service 
separation examination in August 1966 showed his lower 
extremities, spine, musculoskeletal and neurological systems 
were normal.  There is no evidence of record showing any 
treatment for back or lower extremity problems from 1966 to 
1977.  In July 1977, the veteran injured his back in a motor 
vehicle accident when his car was rear ended by another 
vehicle reportedly traveling at 60 to 70 miles an hour.  A VA 
report of contact (VAMC Madison) in November 1977, indicated 
that the veteran had never been treated at that facility and 
wished to be seen by neurosurgery.  The note indicated that 
he had been treated by two private physicians and that EMG 
and myelogram studies were negative.  When seen by VA in 
December 1977, the veteran reported persistent low back pain 
and numbness in his lower extremities ever since the 
automobile accident.  The VA examiner indicated that a review 
of the private myelogram was normal.  On VA examination in 
October 1978, the veteran reported that he was hospitalized 
for his back problems at Freeport Hospital, Freeport, 
Illinois for 16 days in August, and for 14 days in October 
1977.  A review of the claims file does not include any of 
the private hospital records, nor has the veteran ever 
provided VA with authorization to obtain those records.  

The first mention of any back problems related to service was 
on a private medical report date in June 1980.  At that time, 
the veteran reported a history of back problems from a fall 
in September 1964.  The veteran also reported that from 1966 
to 1977, he worked in construction and in various maintenance 
and mechanical jobs, and usually had two jobs at the same 
time.  

Under the circumstances, the Board finds that additional 
development must be undertaken to attempt to obtain 
information pertaining to the veteran's medical treatment 
aboard the USS Holland, and for a medical opinion concerning 
the nature and etiology of the degenerative changes of the 
spine noted on VA examination in May 1979.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
potential award of any benefits granted 
per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any back 
problems, bone deterioration, muscle 
wasting, or nerve damage from the date of 
discharge from service to 1980.  Of 
particular interest are any records from 
Middleton Memorial Hospital for treatment 
in July 1977, and from Freeport Hospital, 
Freeport, Illinois for hospitalization in 
August and October 1977.  This should 
include any VA hospital admission and/or 
outpatient records from VAMC Madison 
Wisconsin subsequent to the July 1977 
automobile accident.  

In this regard, the veteran should 
provide the specific dates of 
hospitalization at VAMC Madison, and the 
dates (within 3 months) of his alleged 
rib fractures (1963), back injury (1964), 
and head injury (1965) in service.  After 
securing the necessary releases, the RO 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The RO should contact the appropriate 
governmental entity and provide the 
specific dates supplied by the veteran 
concerning his rib, back, and head 
injuries in service so that a search of 
alternative sources may be undertaken.  
Additionally, that entity is requested to 
review the ship's deck logs for the USS 
Holland for evidence which would 
corroborate the veteran's reported 
history regarding the incident with the 
leaking nuclear core reactor in September 
1964. 

4.  The veteran should be afforded a VA 
neurological examination to determine the 
nature, date of onset and, if feasible, 
etiology of any identified bone 
deterioration, muscle wasting, or nerve 
damage.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
identified bone deterioration, muscle 
wasting, or nerve damage had its onset in 
service or was otherwise caused by any 
confirmed back injury or radiation 
exposure in service.  If necessary, the 
examiner should consult with other 
specialists for a comprehensive opinion 
on this matter.  

The examiner must comment on the 
significance of the degenerative changes 
noted on the May 1979 VA examination 
report, and comment on the medical 
opinions provided in a February 1999 
private medical statement, the two 
January 2001 VA examinations, and the 
November 2002 VA examination.  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the 
examiner(s) has provided a response to 
the specific questions posed.  If not, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

